Case 1:20-cv-00220-RJJ-SJB ECF No. 44, PageID.352 Filed 12/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



JOHN SAWAYA,

               Plaintiff,
                                                             CASE NO. 1:20-CV-220
v.
                                                             HON. ROBERT J. JONKER
ADDIE BRISKE, et al.,

            Defendants
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Berens’s Report and Recommendation in this

matter (ECF No. 38) and Plaintiff’s Objections (ECF No. 40). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. The Court finds the Magistrate

Judge’s Report and Recommendation, which recommends granting the motion for summary
Case 1:20-cv-00220-RJJ-SJB ECF No. 44, PageID.353 Filed 12/17/20 Page 2 of 3




judgment based on lack of exhaustion filed by Defendants Bellinger, Briske, and Mason (ECF No.

24), factually sound and legally correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation persuasively. Plaintiff’s objections simply try to excuse the admitted

deficiencies based on medication or mental health issues. But as the Magistrate Judge noted, none

of this has prevented Plaintiff from filing pleadings in this case or submitting grievances to the

MDOC. None of Plaintiff’s objections change the fundamental analysis in this matter. Defendants

Bellinger, Briske, and Mason are entitled to summary judgment in their favor based on lack of

exhaustion, for the very reasons detailed in the Report and Recommendation.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 38) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.      The Motion for Summary Judgment filed by Defendants Bellinger, Briske, and

Mason (ECF No. 24) is GRANTED.

         3.      Plaintiff’s Motion to Appoint Counsel (ECF No. 32) is DENIED AS MOOT.

         4.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).

         This case is CLOSED.


Dated:        December 17, 2020                /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                  2
Case 1:20-cv-00220-RJJ-SJB ECF No. 44, PageID.354 Filed 12/17/20 Page 3 of 3




                                     3
